NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             PEDRO C., Appellant,

                                        v.

                         ADALID B., A.C., Appellees.

                             No. 1 CA-JV 17-0388
                               FILED 4-12-2018


           Appeal from the Superior Court in Maricopa County
                             No. JS19044
            The Honorable Alysson H. Abe, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

The Stavris Law Firm, PLLC, Scottsdale
By Alison Stavris
Counsel for Appellant


                       MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kenton D. Jones joined.
                        PEDRO C. v. ADALID B., A.C.
                           Decision of the Court




M O R S E, Judge:

¶1           Pedro C. ("Father") challenges the juvenile court's order
terminating his parental rights to A.C. For the following reasons, we affirm.

                  FACTS1 AND PROCEDURAL HISTORY

¶2            Adalid B. ("Mother") filed a private petition to terminate
Father's parental rights on the ground of abandonment2 on June 2, 2017. See
Ariz. Rev. Stat. ("A.R.S.") § 8-533.

¶3           On June 22, 2017, the juvenile court set a status review hearing
without appearances and an initial severance hearing. The following
month, Mother filed a notice of affidavit of service. Three days later, the
court signed an order affirming the initial severance hearing date and
advised Mother that the notice of hearing should include a warning to
Father that failure to appear at the initial hearing could result in an
adjudication terminating his parental relationship to the child. The court
held a status review hearing without appearances on July 31, 2017, and
found service was complete as to Father on June 25, 2017.

¶4            The juvenile court held the initial severance hearing, as
scheduled, on August 14, 2017. At the beginning of the hearing, Father was
not present, and the court again found service to be complete. Father's
counsel indicated that she had no prior contact with Father and stated that
she sent him the petition, letters, and Form III.3 Counsel further stated that


1 This court views the evidence in a light most favorable to sustaining the
juvenile court's findings. Manuel M. v. Ariz. Dep't of Econ. Sec., 218 Ariz.
205, 207, ¶ 2 (App. 2008).

2It is unclear whether Mother intended to reference domestic violence and
substance abuse in the petition as grounds for termination.

3   Form III, in relevant part, admonishes parents that

         If you fail to attend the Initial Termination Hearing,
         Termination Pre-trial Conference, Status Conference, or
         Termination Adjudication Hearing without good cause, the



                                       2
                      PEDRO C. v. ADALID B., A.C.
                         Decision of the Court

Mother shared Father's telephone number with her approximately ten
minutes earlier and that a call and text message to the number were not
answered. Counsel requested a continuance arguing that she did not know
whether Father received her mailings and had no previous contact with
him. The court found Father had no good cause for failing to appear and
moved forward with the termination proceeding at Mother's and the
guardian ad litem's request. After the close of evidence, and as the court
was making its findings on the record, Father called his counsel and made
himself available telephonically. The court declined to allow Father to
appear telephonically for the remainder of the hearing.

¶5            The court terminated Father's parental rights finding that he
failed to appear without good cause and therefore waived his legal rights
and admitted to the allegations in the termination petition. The court
further found that Mother proved abandonment by clear and convincing
evidence and that termination was in A.C.'s best interests. Father timely
appealed. We have jurisdiction pursuant to Article 6, Section 9, of the
Arizona Constitution, and A.R.S. §§ 8-235(A), 12-120.21(A)(1), and -2101(A).

                              DISCUSSION

¶6            On appeal, Father neither challenges the juvenile court's
finding of his failure to appear without good cause nor does he contest the
findings that clear and convincing evidence supported the termination of
his parental rights and termination was in A.C.'s best interests. He has
therefore waived these arguments on appeal. See City of Phoenix v. Fields,
219 Ariz. 568, 573, ¶ 23 (2009) ("Generally, we do not address arguments
raised in the trial court but not in the court of appeals."); see also ARCAP
13(a)(7)(B) (arguments must contain "references to the record on appeal
where the particular issue was raised and ruled on").

¶7           Instead, Father argues the juvenile court violated his due
process rights when it denied his participation in the hearing after he


       Court may determine that you have waived your legal rights
       and admitted the grounds alleged in the motion/petition for
       termination. The Court may go forward with the Termination
       Adjudication Hearing in your absence and may terminate
       your parental rights to your child based on the record and
       evidence presented.

Ariz. R.P. Juv. Ct. Form 3.



                                     3
                        PEDRO C. v. ADALID B., A.C.
                           Decision of the Court

contacted his counsel and advised her that he intended to contest the
termination. Father relies on Brenda D. v. Department of Child Safety, 242
Ariz. 150 (App. 2017), to argue that because he contacted counsel after the
close of evidence but before the conclusion of the hearing, the court
impermissibly denied him the right to contest the allegations.

¶8           Our decision in Brenda D., however, was vacated by the
Arizona Supreme Court in Brenda D. v. Department of Child Safety, 243 Ariz.
437 (2018), which held the following:

       If the parent does not appear before the termination
       adjudication hearing concludes, then the waiver of the
       parent's legal rights is effective throughout the hearing, and
       at its completion (that is, at the close of evidence, when the
       matter is submitted for the court's decision), the parent will
       be deemed to have admitted the factual allegations in the
       motion.

Id. at 437, ¶ 24 (citing A.R.S. § 8-863(C)).

¶9            Here, the record shows that Father called his counsel after the
close of evidence and while the court was delivering its findings. Because
Father did not contact his counsel until after the close of evidence, the
hearing was complete, and Father was too late to contest the proceedings.
Because Father cannot show that the superior court erred, his due process
rights were not violated.

                                CONCLUSION

¶10          For the foregoing reasons, we affirm the juvenile court's order
terminating Father's parental rights to A.C.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          4